Pursuant to Item 601(b)(10) of Regulation S-K, certain confidential portions of
this exhibit have been omitted by means of marking such portions with asterisks
as the identified confidential portions (i) are not material and (ii) would be
competitively harmful if publicly disclosed.



Exhibit 10.1

PERFORMANCE UNIT AGREEMENT
PURSUANT TO THE
WIDEOPENWEST, INC. 2017 OMNIBUS INCENTIVE PLAN

* * * * *

Participant: [●]

Grant Date: [●]

Target Number of
Performance Units Granted: [●] of which:

__________ are subject to the EBITDA performance criteria, as described in
Section 3(a) (the “Target EBITDA Units”); and

__________ are subject to the Relative TSR performance criteria as described in
Section 3(b) (the “Target TSR Units”).

* * * * *

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between WideOpenWest, Inc., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the WideOpenWest, Inc. 2017 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant Performance Units provided herein to the
Participant; and

WHEREAS, in consideration of the Grant as defined herein, Participant agrees to
abide by each of the covenants set forth in this Agreement and acknowledges that
the inherent value of the Grant constitutes good, valuable and sufficient
consideration for each of the Participant’s covenants set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Grant provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
 Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan.  The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content.  In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.  

2.Grant of Performance Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Performance
Units specified above (the “Grant”).  Except as otherwise provided by the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the



--------------------------------------------------------------------------------

Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of any such shares, except as otherwise specifically provided for in
the Plan or this Agreement.  The Participant shall not have the rights of a
stockholder in respect of the Performance Units underlying this Grant until such
shares are delivered to the Participant in accordance with Section 4 hereof.  

3.Earning of Performance Units.  The Participant shall have no right or
entitlement in respect of the Performance Units unless and to the extent the
Performance Units become earned and vested in accordance with this Agreement.
 The Performance Units shall be earned as follows:

(a)Cumulative EBITDA.

(i)Performance Units based on Cumulative EBITDA performance shall be subject to
the three-year cumulative EBITDA of the Company for 2020, 2021 and 2022 and
shall be earned as follows:

5







Threshold Goal

Target Goal

Maximum Goal

Performance (% of Target EBITDA)

95%

100%

105%

Three-Year Cumulative EBITDA

$[***] Billion

$[***] Billion

$[***] Billion or more

EBITDA Units

50% of Target EBITDA Units Granted

100% of Target EBITDA Units Granted

200% of Target EBITDA Units Granted



(ii)For performance in between the goals set forth above, the number of EBITDA
Units earned will be interpolated on a straight-line basis.

(iii)The Participant shall forfeit the Target EBITDA Units if the Company’s
three-year cumulative EBITDA for 2020, 2021 and 2022 is less than $[***]
Billion.  

(iv)The Committee shall round, up or down to the nearest whole number, the
number of earned EBITDA Units and the cumulative EBITDA, in its sole discretion
provided that it calculates such measures consistently for all EBITDA Units with
Grant Dates in the same year.

(v)Whether and the extent to which EBITDA Units become earned and vested under
Section 3(a) herein will be determined by the Committee as soon as practicable
in early 2023 once the Committee certifies performance and shares of Common
Stock shall be delivered as set forth in Section 4 below.

(vi)For purposes of the Agreement, “EBITDA” shall mean Adjusted EBITDA as
defined by the Company in its earnings releases furnished with the SEC from time
to time (net income (loss) before net interest expense, income taxes,
depreciation and amortization (including impairments), impairment losses on
intangibles and goodwill, management fees to related party, the write-up or
write-off of any asset, loss on early extinguishment of debt, integration and
restructuring expenses and all non-cash charges and expenses (including stock
compensation expense) and certain other income and expenses). 



2



--------------------------------------------------------------------------------

(b)Total Shareholder Return.  

(i)Performance Units based on Relative TSR (the “TSR Units”) shall be subject to
the total shareholder return, as defined below, of the Company compared to the
Company’s peer group as set forth on Exhibit A for the performance period
between January 1, 2020 and December 31, 2022.

Total Shareholder Return = Ending Average Stock Price – Beginning Average Stock
Price + Dividends / Beginning Average Stock Price.

Where the Beginning Average Stock Price is equal to the average closing stock
price for the 20-trading days leading up to the first day of the performance
period and Ending Average Stock Price is equal to the average closing stock
price for the 20-trading days leading up and including the last day of the
performance period, assuming dividends are reinvested in additional shares of
stock on the ex-dividend date.

The total shareholder return of the Company shall be compared to the total
shareholder return of the Company’s peer group on a percentile rank basis, as
defined below:

P = 1 – (R-1)/(N-1)

Where:

“P” represents the percentile performance.

“N” represents the number of companies in the Company peer group, including the
Company

“R” represents the Company’s ranking versus the other companies in the Company’s
peer group

Example: If the Company ranks 6th out of 15 companies, the performance (“P”)
therefore will be in the 64th percentile.

This calculation is as follows: 0.64 = 1 – (6 – 1)/(15 – 1)

Once the relative performance has been determined, the following payout schedule
shall determine how much of the target TSR Units shall be earned:  

Performance Relative to Peers

TSR Units

75th Percentile and above

200% of Target TSR Units Granted

50th Percentile

100% of Target TSR Units Granted

35th Percentile

50% of Target TSR Units Granted

Below 35th Percentile

0% of Target TSR Units Granted



(ii)For performance in between the levels set forth above, the number of TSR
Units earned will be interpolated on a straight-line basis.

(iii)The Committee shall round, up or down to the nearest whole number, the
number of earned TSR Units and the total shareholder return, in its sole
discretion provided that

3



--------------------------------------------------------------------------------

it calculates such measures consistently for all TSR Units with Grant Dates in
the same year.

(iv)Whether and the extent to which TSR Units become earned and vested under
Section 3(b) herein will be determined by the Committee as soon as practicable
in early 2023 once the Committee certifies performance and shares of Common
Stock shall be delivered as set forth in Section 4 below.

(c)Change in Control.  In the event a Termination of Employment by the Company
without Cause or by the Participant for Good Reason within twelve (12) months
after a Change in Control, EBITDA and TSR Units shall be earned and vested based
on actual performance for the performance periods set forth above.  In the event
of a Change in Control, if the Company’s successor does not agree to assume this
Agreement, or to substitute an equivalent award or right for this Grant, and if
Participant has remained continuously employed from the Grant Date to the date
of the Change in Control, and does not voluntarily resign without continuing
with the Company’s successor, then EBITDA and TSR Units shall be earned and
vested based on actual performance from the beginning of the performance through
the date of the Change in Control. The Committee shall certify performance,
immediately prior to, and contingent upon, the consummation of such Change in
 and shares of Common Stock shall be delivered as set forth in Section 4 below.
For purposes of this Agreement, “Good Reason” shall have the meaning set forth
in the Participant’s employment agreement with the Company.  

(d)Termination.  In the event of a Termination of Employment (i) due to the
death or Disability of the Participant or (ii) the involuntary termination of
the Participant by the Company without Cause, the EBITDA and TSR Units will be
pro-rated based on the number of completed months of employment during the
performance period divided by the 36 month performance period and the amount of
EBITDA and TSR Units shall be based on actual performance during the applicable
performance periods as set forth above subject to.  If a Termination of
Employment occurs with Cause, all Performance Units shall be forfeited as of the
date of such Termination of Employment.  If a Termination of Employment is due
to the Participant’s voluntary termination of employment with the Company
including resignation or retirement, all Performance Units that have not been
earned and vested as of such Termination of Employment shall be forfeited.

4.Settlement of Performance Units.  Subject to Section 7 herein regarding
withholding tax, as soon as practicable (but within 30 days) after the
Performance Units becomes both earned and vested, the Company will issue and
transfer to the Participant one share of Common Stock for each Performance Unit;
provided, that such issuance and transfer shall in no event occur later than
March 15th of the year following the date such Performance Units become earned
and vested.  No fractional shares will be issued.

5.Non-Transferability.  The Performance Units, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary of the Participant), other than
by testamentary disposition by the Participant or the laws of descent and
distribution.  Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the Performance Units,
or the levy of any execution, attachment or similar legal process upon the
Performance Units, contrary to the terms and provisions of this Agreement and/or
the Plan shall be null and void and without legal force or effect.

6.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

7.Withholding of Tax.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company,

4



--------------------------------------------------------------------------------

in its sole discretion, deems necessary to be withheld or remitted to comply
with the Code and/or any other applicable law, rule or regulation with respect
to the Performance Units and, if the Participant fails to do so, the Company may
otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement.  Any minimum statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
to the Participant hereunder.

8.Entire Agreement; Amendment.  This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  

9.Notices.  Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company.  Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

10.No Right to Employment.  Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

11.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Performance Units awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan).  This authorization and consent is freely given
by the Participant.

12.Participant Covenants.  As a condition to and in consideration of
Participant’s receipt of the Grant set forth in this Agreement, Participant
specifically agrees to and acknowledges the reasonableness of the following
employment and postemployment restrictions.

a)Confidential Information; Intellectual Property: Participant acknowledges and
agrees that, as a result of Participant’s employment, Participant has access to
trade secrets and other confidential or proprietary information of the Company
and its customers and vendors (“Confidential Information”). Such information
includes, but is not limited to: (i) customers and clients and customer or
client lists, (ii) accounting and business methods, (iii) services or products
and the marketing of such services and products, (iv) fees, costs and pricing
structures, (v) designs, (vi) analysis, (vii) drawings, photographs and reports,
(viii) computer software, including operating systems, applications and program
listings, (ix) flow charts, manuals and documentation, (x) databases, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or un-patentable and whether or not reduced to practice, (xii) copyrightable
works, (xiii) all technology and trade secrets, and (xiv) all similar and
related information in whatever form. Participant agrees that Participant shall
not disclose or use at any time, either during Participant’s employment with the
Company or thereafter, any Confidential Information, except to the extent that
such disclosure or use is directly related to the Company’s business, or unless
required to by law, or unless and to the extent that the Confidential
Information in question has become generally known to and available for use by
the public other than as a result of Participant’s acts or omissions to act. In
addition, Participant further agrees that any invention, design or innovation
that Participant conceives or devises from Participant’s use of Company time,
equipment, facilities or support services belong exclusively to the Company, and
that it may not be used for Participant’s personal benefit, the benefit of a
competitor, or for the benefit of any person or entity other than the Company.

b)Non-Solicitation; Non-Competition: During Participant’s employment and for a
period of twelve (12) months (the “No-Raid Period”) following Participant’s
termination for any

5



--------------------------------------------------------------------------------

reason Participant will not directly or indirectly solicit, induce or attempt to
influence any associate to leave the employment of the Company, nor will
Participant hire any such associate or assist any other person or entity in
doing so (each such activity, a “Raiding Activity”). During Participant’s
employment and for a period of twenty four (24) months following Participant’s
termination for any reason, Participant will not, directly or indirectly, work
for or contribute to the efforts of any business organization that competes, or
plans to compete, with the Company or its products, nor will Participant call on
or otherwise attempt (or assist the attempt) to solicit the business of any
customer or client of the Company with whom Participant had direct contact or
supervisory authority (each such activity, a “Competitive Activity”) in the
24-month period immediately preceding Participant’s separation (the
“Non-Competition Period”).

Participant recognizes that the existing business of the Company extends to
various locations and areas throughout the United States and may extend
hereafter to other countries and territories and agrees that the scope of this
Paragraph 12 b) shall extend to any part of the United States, and any other
country or territory, where the Company operates or conducts business, or has
concrete plans to do so at the time Participant’s employment terminates. It is
agreed that the Participant’s services to the Company are special and unique
giving them peculiar value, the loss of which cannot be reasonably or adequately
compensated for by damages, and in the event of the Participant’s breach of this
Paragraph 12 b), Company shall be entitled to equitable relief by way of
injunction or otherwise in addition to the cessation of payments and benefits
pursuant to this Agreement or any other agreements between the Company and
Participant. If any provision of Paragraph 12 b) of this Agreement is deemed to
be unenforceable by a court (whether because of the subject matter of the
provision, the duration of a restriction, the geographic or other scope of a
restriction or otherwise), that provision shall not be rendered void but the
parties instead agree that the court shall amend and alter such provision to
such lesser degree, time, scope, extent and/or territory as will grant Company
the maximum restriction on Participant’s activities permitted by applicable law
in such circumstances. Company’s failure to exercise its rights to enforce the
provisions of this Agreement shall not be affected by the existence or
non-existence of any other similar agreement for anyone else employed by the
Company or by Company’s failure to exercise any of its rights under any such
agreement.

c)Nondisparagement: Participant agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products and services at any time during employment or
thereafter. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).

13.Compliance with Laws.  The issuance of the Performance Units or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto.  The Company shall not be obligated to issue the Performance Units or
any of the shares pursuant to this Agreement if any such issuance would violate
any such requirements.

14.Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the shares of Performance Units are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

15.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in

6



--------------------------------------------------------------------------------

accordance with Section 5 hereof) any part of this Agreement without the prior
express written consent of the Company.

16.Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

17.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

18.Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

19.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

20.Acquired Rights.  The Participant acknowledges and agrees that:  (a) the
Company may terminate or amend the Plan at any time; (b) the award of
Performance Units made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Company; (c) no
past grants or awards (including, without limitation, the Performance Units
awarded hereunder) give the Participant any right to any grants or awards in the
future whatsoever; and (d) any benefits granted under this Agreement are not
part of the Participant’s ordinary salary, and shall not be considered as part
of such salary in the event of severance, redundancy or resignation.



[Remainder of Page Intentionally Left Blank]

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

WideOpenWest, Inc.



By:



Name: ________________________



Title: ________________________



PARTICIPANT



‌

Name:‌

8



--------------------------------------------------------------------------------

EXHIBIT A

Peer Group



Additional Treatment for Peer Group Companies Throughout the Performance Period:



If two companies in the peer group merge, the surviving company shall remain in
the peer group.  

If a company in the peer group merges with, or is acquired by, a company that is
not in the peer group, and the company in the peer group is the surviving
company, then the surviving company shall be included in the peer group.  

If a company in the peer group merges with, or is acquired by, a company that is
not in the peer group, and the company in the peer group is not the surviving
company or the surviving company is no longer publicly traded, then the
surviving company shall not be included in the peer group.

If a company in the peer group declares bankruptcy, they shall remain in the
peer group but be assigned a TSR of -100%.

9



--------------------------------------------------------------------------------